DETAILED ACTION

Examiner’s Comments
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminology has been given the same meanings as set forth in Paragraph Nos 4 and 5 of the May 25, 2016 Office Action in parent case 14/766,101.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant's election with traverse of Group II (claims 13 – 17) in the reply filed on February 9, 2021 is acknowledged.  The traversal is on the ground(s) that the office has not demonstrated that different methods can be used to form the claimed product.  This is not found persuasive because the PTO does not perform experiments.  The requirement is still deemed proper and is therefore made FINAL.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 13 – 17 and non-elected claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,692,635. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘635 claims the hard, soft and non-magnetic materials meeting the claimed limitations.  While ‘635 does not claim a plurality of combined magnetic bodies, the Examiner notes that crushing and sintering together magnetic bodies to form permanent magnets is old in the art, as Admitted by Applicants in their background section (Paragraph 0004).  As such, the only difference between the claimed invention and the prior art invention is deemed conventional in the formation of permanent magnetic bodies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over ABE et al. (U.S. Patent App. No. 2013/0126775 A1) in view of Kitazawa et al. (U.S. Patent No. 6,139,765) and Gao et al. (Chin. Sci. Bul., v47(14), 2002, 1166-1169).
Regarding claims 13 and 14, ABE et al. disclose a bulk permanent magnetic material (Paragraphs 0005 – 0006: composite material) comprising a hard magnetic phase domains (ibid: rare earth iron based crystal grains), a plurality of nonmagnetic atoms or molecules (ibid: fluorine-containing grain boundary phase and Paragraphs 0028, 0031-0035 and 0047) forming domain wall pinning sites (not explicitly recited as ‘pinning sites’, but deemed to be obvious as the grain boundaries are taught to restrict flux reversal - see at least Paragraph 0035); and a balance of soft magnetic material (Paragraphs 0005 - 0006: FeCo), wherein at least some of the soft and hard magnetic material exhibit exchange spring coupling (Paragraphs 0005 and 0031 - 0035, noting that exchange coupling between soft and hard magnetic materials is art recognized as 'exchange spring' type coupling - see Kitazawa et al., col. 2, lines 42 - 60).  ABE et al. further disclose pulverized hard magnetic particles being a plurality of particles with the non-magnetic material serving as an adhesion agent to adhere the magnetic particles to each other (Paragraphs 0024 – 0026).  This necessarily meets the limitations of a plurality of particles having the nonmagnetic material disposed between two or more of the sintered textured iron nitride workpieces and/or the nonmagnetic material disposed within at least one of the textured nitride workpieces.
ABE et al. fail to disclose using Fe16N2 phases and the volume percent of each component.
However, the Examiner deems that rare-earth crystalline magnetic grains and Fe16N2 grains are known functional equivalents in hard magnetic material, as taught by Kitazawa et al. (see examples).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, Fe16N2 hard magnetic material and a rare-earth based hard magnetic material are functional equivalents in the field of known hard magnetic materials capable of being used in soft-hard magnetic composites.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Neither of the above explicitly disclose the volume percent of each material.
However, Gao et al. teach that the volume percent of each type of magnetic material (hard and soft) can be varied to effect the effective anisotropy constant in a hard-soft composite material (pages 1167 - 1168).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine a volume percent of each type of magnetic material meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, ABE et al. disclose soft magnetic material meeting the claimed “soft magnetic” limitations (at least Paragraphs 0005 – 0006).  The Examiner also deems that any soft magnetic material would be art recognized as functioning in a functionally equivalent manner, given the broad disclosure of soft-hard magnetic composites in both secondary references.
Regarding the limitation(s) “sintered”, the Examiner notes that this limitation(s) are/(is a) process limitation(s) and is/are not further limiting in terms of the structure resulting from the claimed process.  Specifically, in a product claim, as long as the prior art product meets the claimed structural limitations, the method by which the product is formed is not germane to the determination of patentability of the product unless an unobvious difference can be shown to result from the claimed process limitations.  In the instant case, the other limitations of claim 6 are met for the reasons provided above.
Regarding claim 15, Kitazawa et al. disclose that the domains are homogenously distributed (col. 3, line 60 bridging col. 4, line 5), deemed to meet the claimed limitations.  Furthermore, ABE et al. disclose the uniformity of the magnetic body (and that both are formed of similar materials), also deemed to meet the claimed limitations.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the double patenting rejection above, the subject matter of claim 16 (and claim 17) is deemed allowable for substantially the same reasons as set forth in the parent Application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes that the commonly assigned patents that have been cited are not deemed to warrant double patenting rejections given the differences in the claimed scope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 31, 2021